DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 of US application 16/847,847 filed 4/14/20 were examined. Examiner filed a non-final rejection on 6/8/22.
Applicant filed remarks and amendments on 9/8/22. Claims 1-20 were amended. Claims 1-20 are presently pending and presented for examination.

Response to Arguments
Double Patenting: applicant’s amendments have introduced limitations pertaining to the color of the fiducial markers which distinguish the present application from copending application 16/847,972. Accordingly the double patenting rejections are withdrawn.
Claim objections: applicant’s amendments have rendered moot the claim objections previously given by examiner. The previously claim objections are therefore withdrawn.
Claim interpretation under 35 USC 112(f): applicant has not presented any arguments as to why claims 19-20 should not be interpreted under 35 USC 112(f). While applicant’s amendments to claim 19 have removed the “automatic calibration initiator” previously recited, the limitations of claim 20 that were interpreted under 35 USC 112(f) have not been removed. Accordingly, the previously given 112(f) interpretation of claim 19 is withdrawn but the previously given 112(f) interpretation of claim 20 is maintained.
Claim rejections under 35 USC 112(b): applicant’s arguments filed 9/8/22 (hereinafter referred to as the Remarks) have been fully considered.
Regarding claim 7, the claim still recites the limitation “the fiducial markers are facing substantially the same direction” (emphasis added). However, it is not clear what it means for objects to face “substantially” the same direction, nor how this is different from the objects simply facing the same direction. Therefore, the limitation “substantially” is indefinite and the claim remains rejected under 35 USC 112(b). Examiner recommends that applicant remove the word “substantially” from claim 7. Examiner also recommends that applicant remove the word “substantially” from newly amended claim 14.

Regarding claim 19, the previously given 112(b) rejection of this claim is rendered moot and withdrawn since, as discussed above, the claim limitation “automatic calibration initiator” has been removed from the claim.

Regarding claim 20, upon further consideration, examiner has determined that the “vehicle geo-location determiner”, “marker geo-location determiner”, “marker distance estimator” and “calibration trigger” are all disclosed to be part of automatic calibration initiator 920 in Fig. 10A and paragraph [0074] of applicant’s disclosure. Furthermore, automatic calibration initiator 920 is in turn disclosed to be part of an in-situ multi-sensor calibration unit 900 in at least Fig. 9A and paragraph [0068] of applicant’s disclosure. Applicant discloses that the various modules, units, and their functionalities, which examiner interprets to include multi-sensor calibration unit 900, may be implemented in the form of one or more computers executing code (See at least paragraphs [0083-0084] in applicant’s disclosure). Therefore, applicant discloses adequate structure to perform the claimed functions of the “vehicle geo-location determiner”, “marker geo-location determiner”, “marker distance estimator” and “calibration trigger”. Accordingly, the 112(b) rejections previously given with respect to these limitations are withdrawn.

Regarding the claim rejection under 35 USC 103: after further search and consideration, examiner has concluded that the currently amended independent claims—claims 1, 8 and 15—contain allowable subject matter. A full discussion of the reasons for indicating allowable subject matter are included in the section of this office action titled “Allowable Subject Matter”. However, the present case is not yet in condition for allowance due to the various claim objections and rejections included in the subsequent sections of this office action.

Claim Objections
Claims 2, 4-6, 9, 11, 13, 16 and 18-20 are objected to because of the following informalities:
In claims 2, 9 and 16, “wherein each of the plurality of planar facets is of a triangle shape;” should be “wherein, for each fiducial marker, each of the plurality of planar facets is of a triangle shape;”
In claims 4, 11 and 18, “wherein the feature point of the fiducial marker is detected” should be “wherein the feature point of each fiducial marker is detected”
In claim 5, “each fiducial marker comprise a sub-structure” should be “each fiducial marker comprises a sub-structure”
In claims 6 and 13, “inwardly or outwardly, reachable by the signal” should be “inwardly or outwardly, and reachable by the signal”
In claim 19, “each of the fiducial markers comprise a sub- structure” should be “each of the fiducial markers comprises a sub- structure”
In claim 20, “receiving a GPS related signal from the sub-structure, and obtaining a marker geo-position associated with the fiducial marker” should be “receiving a GPS related signal from the sub-structure of a first fiducial marker of the plurality of fiducial markers, and obtaining a marker geo-position associated with the first fiducial marker”
In claim 20, “a distance between the vehicle and the fiducial marker” should be “a distance between the vehicle and the first fiducial marker”
In claim 20, “calibration of the multiple sensors using the fiducial marker” should be “calibration of the multiple sensors using the first fiducial marker”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 19-20 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function. Such claim limitations are:
“a designated portion that reflects a signal” in claim 19
“a vehicle geo-location determiner configured for receiving a vehicle GPS signal, and determining a vehicle geo-position associated with the ego vehicle” in claim 20
“a marker geo-location determiner configured for receiving a GPS related signal from the sub-structure, and obtaining a marker geo-position associated with the fiducial marker” in claim 20
“a marker distance estimator configured for estimating a distance between the ego vehicle and the fiducial marker” in claim 20
“a calibration trigger configured for initiating, based on the distance, calibration of the multiple sensors” in claim 20
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
“a designated portion that reflects a signal” is disclosed in at least paragraphs [0021], [0023] and [0056] of applicant’s specification as a metal surface. This is adequate structure to perform the claimed functions. Therefore, no 112(b) rejection is given.
“vehicle geo-location determiner”, “marker geo-location determiner”, “marker distance estimator” and “calibration trigger” are all disclosed to be part of automatic calibration initiator 920 in Fig. 10A and paragraph [0074] of applicant’s disclosure. Furthermore, automatic calibration initiator 920 is in turn disclosed to be part of an in-situ multi-sensor calibration unit 900 in at least Fig. 9A and paragraph [0068] of applicant’s disclosure. Applicant discloses that the various modules, units, and their functionalities, which examiner interprets to include multi-sensor calibration unit 900, may be implemented in the form of one or more computers executing code (See at least paragraphs [0083-0084] in applicant’s disclosure). Therefore, applicant discloses adequate structure to perform the claimed functions of the “vehicle geo-location determiner”, “marker geo-location determiner”, “marker distance estimator” and “calibration trigger”. Accordingly, no 112(b) rejection is given.
Because no 112(b) rejections are given on the basis of the above 112(f) interpretations, no further action is required on the part of applicant with respect to 35 USC 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 7 and 14, the claims recite the limitation, “the feature points of the plurality of the fiducial markers are facing substantially the same direction” (emphasis added). However, it is unclear what is meant by “substantially”, and it is therefore unclear whether applicant is claiming a situation where the feature points are facing the same direction or not facing the same direction. Therefore, the claims are rendered indefinite and rejected under 35 USC 112(b).
Examiner’s note to help applicant overcome the rejection: in order to resolve these 112(b) rejections, applicant may simply remove the word “substantially” from each of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of providing a number of objects and observing feature points on the objects in order to calibrate measurements. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 8, applicant recites A method comprising:
providing a plurality of fiducial markers for calibration of multiple sensors of different types, wherein 
each of the plurality of fiducial markers has a feature point to facilitate the calibration of the multiple sensors based on detection of the feature points and estimation of corresponding 3D coordinates of the feature points with respect to respective coordinate systems of the multiple sensors, each feature point based on an intersection of a plurality of planar facets on each fiducial marker, the plurality of planar facets having different colors from each other.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of providing a number of objects and observing feature points on the objects in order to calibrate measurements, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. For example, a user could manually arrange a number of multicolored tetrahedrons in a space and visually observe their vertices in order to correct distance measurements (Prong one: YES, recites an abstract idea).
Nothing in the claim elements precludes the steps from being performed entirely by a human (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept.

Regarding claim 9, applicant recites The method of claim 8, wherein 
each of the plurality of planar facets is of a triangle shape; 
each of two adjacent sides of each of the triangle shaped planar facets touches in alignment with a side of another triangle shaped planar facet;
vertices of the two adjacent sides of each of the triangle shaped planar facets touch to form the feature point of the 3D structure; and 
the intersection point corresponds to the feature point of the fiducial marker.
	However, merely clarifying the structure and appearance of the objects does not change that a user could manually arrange them and mentally observe them to perform the steps of claim 8. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The method of claim 8, wherein the feature point of each fiducial marker is where the different colors meet. 
However, merely clarifying the structure and appearance of the objects does not change that a user could manually arrange them and mentally observe them to perform the steps of claim 8. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites The method of claim 8, wherein the feature point of the fiducial marker is detected visually or detected based on a geometric measurement associated with the feature point on the fiducial marker.
However, a user could detect the feature point using a geometric measurement mentally or manually. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites The method of claim 8, wherein each fiducial marker comprises a sub-structure with a designated portion that reflects a signal upon receiving the signal.
However, merely clarifying the structure and appearance of the objects does not change that a user could manually arrange them and mentally observe them to perform the steps of claim 8. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The method of claim 12, wherein the sub-structure is attached to the fiducial marker near the feature point, inwardly or outwardly, reachable by the signal.  
However, merely clarifying the structure and appearance of the objects does not change that a user could manually arrange them and mentally observe them to perform the steps of claim 8. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites The method of claim 8, wherein the plurality of fiducial markers: 
are distributed in space within a field of view of the multiple sensors; and 
are grouped together to form a 3D construct, wherein the feature points of the plurality of the fiducial markers are facing substantially the same direction.
However, merely clarifying the arrangement and appearance of the objects does not change that a user could manually arrange them and mentally observe them to perform the steps of claim 8. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Allowable Subject Matter
Claims 1-20 contain allowable subject matter.
Claims 1, 3, 15 and 17 are allowable over the prior art of record as currently written. Furthermore, claims 2, 4-14, 16 and 18-20 are objected to for containing allowable subject matter, but would be allowable if the claim objections and rejections discussed in prior sections of this office action were resolved.
The closest prior art of record is Wang et al. (US 20210303898 A1) in view of Islam et al. (US 20210012534 A1) in further view of Karabassi et al. (US 20060268285 A1), hereinafter referred to as Wang, Islam and Karabassi, respectively. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 8 and 15, Wang discloses A system (See at least Fig. 6 in Wang: Wang discloses that a top-down view of a dynamic scene calibration environment in which a turntable that is at least partially surrounded by both vehicle camera calibration targets and combined vehicle range sensor and vehicle camera calibration targets rotates a vehicle so that the vehicle can perform calibration of its camera sensors and range sensors [See at least Wang, 0120-0121]) comprising: 
a plurality of fiducial markers arranged in space for calibration of multiple sensors of different types (See at least Fig. 6 in Wang: Wang discloses that a top-down view of a dynamic scene calibration environment in which a turntable that is at least partially surrounded by both vehicle camera calibration targets and combined vehicle range sensor and vehicle camera calibration targets rotates a vehicle so that the vehicle can perform calibration of its camera sensors and range sensors [See at least Wang, 0120-0121]), wherein 
each of the plurality of fiducial markers has a feature point to facilitate the calibration of the multiple sensors to calibrate based on detection of the feature points and estimation of corresponding 3D coordinates of the feature points with respect to respective coordinate systems of the multiple sensors (See at least Fig. 11 in Wang: Wang discloses that, at step 1125, the internal computing system 110 of the vehicle 102 identifies positions of the representations of the plurality of sensor targets within the one or more representations of (at least portions of) the calibration environment [See at least Wang, 0156]. Wang further discloses that, at step 1130, the internal computing system 110 of the vehicle 102 generates a transformation that maps (1) the positions of the representations of the plurality of sensor targets within one or more representations of (portions of) the calibration environment to (2) the known positions of the plurality of sensor targets within the calibration environment [See at least Wang, 0158]. Wang further discloses that the transformation includes one or more projective transformations of various 2-D image coordinates of sensor target features into 3-D coordinates in the real world [See at least Wang, 0158]. Wang further discloses that the application of such transforms may be used for a camera or other sensor [See at least Wang, 0159]. It will therefore be appreciated that the known locations of the features output by the transformation are 3-D locations).
Islam teaches that each feature point is based on an intersection of a plurality of planar facets on each fiducial marker (See at least Fig. 2 in Islam: Islam teaches that, at step 205, the control circuit 111 may determine, based on the first set of 2D calibration patterns (e.g., 2D calibration patterns 366A-366E), a first set of coordinates for representing a set of respective corners (e.g., 364a-364d in Fig. 3C) of the additional face (e.g., face 362F) of the polyhedron (e.g., polyhedron 362) relative to a location and orientation of the first camera 170/370 [See at least Islam, 0081]. Islam further teaches that the data from which these coordinates are deduced may be gathered by the first camera at step 201 [See at least Islam, 0062]. Islam further teaches that at step 207, the control circuit 111 may determine, based on the second set of one or more calibration images received in step 203 from the second camera, a second set of coordinates for representing the set of respective corners (e.g., 364a-364d) of the additional face (e.g., 362F) of the polyhedron (e.g., 362) relative to a location and orientation of the second camera 180/380 [See at least Islam, 0095]. Islam further teaches that, at step 209, the control circuit 111 may be configured to determine a spatial relationship between the first camera 170/370 and the second camera 180/380 by determining a transformation function that converts the first set of coordinates to the second set of coordinates [See at least Islam, 0095]. Islam further teaches that the controller may perform camera calibration based on this processing [See at least Islam, 0101-0104]).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the system wherein each feature point used for calibration of the sensors is based on an intersection of a plurality of planar facets on each fiducial marker, the plurality of planar facets having different colors from each other. 
For a reference to read on this missing limitation, the reference would have to teach where a point is regarded as a feature point usable for sensor calibration based on faces of different non-repeating colors meeting to form the feature point. However, none of the prior art of record teaches this particular way of defining a feature point usable for calibration.
Islam comes close to teaching the missing limitation, since Islam teaches that a fiducial marker shaped like a cube may have a different pattern on each face meeting at a point (See at least Fig. 3F in Islam: Islam and [Islam, 0057]). However, there is no mention of each of the faces meeting at the point having different colors from the other faces. Instead, it appears that, from Fig. 3F in Islam, the same two colors—represented by black and white in the figures—are used for all of the faces of the fiducial marker.
Karabassi also comes close to teach the missing limitation, since Karabassi teaches that the prints on the faces of a calibration object have a different color from the background color of the faces (See at least [Karabassi, 0035]). However, similarly to Islam, it is never explicated stated, implied or illustrated that the different faces all have different colors from each other.
Therefore, none of the prior art of record, taken either alone or in combination, is in the field of endeavor of a fiducial marker having a feature point usable for sensor calibration based on faces of different non-repeating colors meeting to form the feature point.
For at least the above stated reasons, claims 1, 8, 15 and their dependents contain allowable subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668